DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The office action is being examined in response to the application filed by the applicant on December 24, 2019.
Claims 1-20 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.

Information Disclosure Statement
        The information disclosure statement (IDS) submitted on January 23, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
    The drawings were received on December 24, 2019.  These drawings are not acceptable.
    In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “Process 500” from  ¶0080 is not included in Fig. 5. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In ¶0026, the improperly disclosed acronym “HTTP” was not properly defined before being abbreviated, appropriate correction is required according to MPEP § 2111.01.

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


     Claims 1 and 12 are rejected under 35 U.S.C. 101. Firstly, Step 1: the claimed invention falls under statutory categories of a process and an article of manufacture. However, Step 2A Prong 1: because the claims recites a method and a computer program product for identifying a first plurality of content items; identifying an embedding for each content item learned; generating an aggregated embedding based on the embedding that was learned for each content item in the first plurality of content items; performing a comparison between the aggregated embedding and an embedding of said each content item; identifying a subset of second plurality of content items; causing data about each content item in the subset to be presented [to] the entity.

    These limitations, describe a method and a computer program product for identifying and determining a set of embeddings or character vectors, based on the user’s past and newer interactions of content items that are of their interest. This, to recommend content consumption and accurate engagement in a social network. Thus, these limitations are directed to the abstract idea of a method of organizing human activity in the form of managing personal relationships or interactions by presenting content items (i.e. text, documents, job posts, blog articles, audio/video content, etc.) that are highly interesting to a user to ensure successful business interactions with other user’s services and products, and accurately match job opportunities and help businesses attract talent. These limitations can also engage in commercial or legal interactions through advertising or business relations. As disclosed in the specification, this invention allows identifying entity interactions with content items related to job opportunities and using the entity interactions to identify a new set of content items that a certain method of organizing human activities by ensuring entity sessions for the purpose of consuming content items for monitoring. In other words, for the benefit of managing interactions between people through social networking.

 Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims, as a whole, while looking for its additional elements one or more non-transitory computer readable storage media; one or more processors and one or more computing devices, individually and in combination, merely is used as a tool to perform and present the abstract idea (refer to MPEP 2106.05f). In addition, the abstract idea is merely generally linking to the technology of data processing for commercial and/or professional purposes with content management systems and search customization, namely to present such results to the user and that is not functionally related to the claimed process other than a recitation to intended use or filed of use (MPEP 2106.05(h)). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner. 

Step 2B: For claims 1 and 12, these claims do not include additional elements recited that are sufficient to amount to significantly more than the judicial exception due to not being more than simply instructing one to practice the abstract idea by using generically recited electronic devices or the non-transitory computer comprising of one or more processors, as previously mentioned, to perform steps that define the abstract idea. Merely, using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a nd prong of the eligibility test above is also applicable to step 2B. Thus, being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

 Dependent claims 2-11 and, 13-20  cover or fall under the same abstract idea, a method of organizing human activity. They describe additional limitations steps of Claims 2 and 13: determining that the entity performed an interaction with respect to a first content item…; and adding the first content item to the first plurality of content items based on the interaction. Claims 3 and 14: providing, as input, to a machine-learned model, a set of features associated with said content item…The recitation of using a machine learned model is at best another recitation to using a computer and does not provide for integration at 2nd prong or significantly more at step 2B; Claims 4, 5-6 and 15, 16-17: generating the aggregated embedding based on the embedding that was learned for each content item in the first plurality of content items; generating the aggregated embedding using [mean/maximum/minimum] pooling to aggregate each of the embeddings associated with the content items in the first plurality of content items; Claims 7 and 18: identifying a particular embedding for said each content item; calculating a vector distance value between the aggregated embedding and the particular embedding; and  assigning a score to the particular embedding based upon the vector distance value between the aggregated embedding and the particular embedding; Claims 8 and 19 (directed to claims 7 and 18): identifying the subset of the second plurality of content items that have assigned scores below a similarity threshold value that defines a maximum distance between two similar embeddings; Claims 9 and 20:  identifying a particular embedding for the particular content item; calculating a cosine similarity value between the aggregated embedding and the particular embedding; and assigning a score to the particular embedding based upon the cosine similarity value between the aggregated embedding and the particular embedding; Claim 10: further details content items; Claim 11:  generating an entity profile embedding, for a second entity, based upon entity profile attributes of the second entity…; performing a comparison between the entity profile embedding and an embedding of said each content item in the third plurality of content items…; identifying a subset of the third plurality of content items. Therefore, the machine learned model, previously mentioned is merely an add-on and is nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101. 

Claim Rejections - 35 USC § 102
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

      Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Gao (U.S. Pub no. 20180336490 A1).
Regarding claims 1 and 12: 
Gao teaches:
identifying a first plurality of content items with which an entity interacted; for each content item in the first plurality of content items, identifying an embedding that was learned for said each content item; (“…a first latent vector is determined for a content item based on a first object associated with the content item. The first latent vector is determined based on co-occurrence of interactions of a first set of users with a first set of content objects having the same object type as the first object” ¶0004; Fig 3A; Fig 4 (410)) Examiner note: An embedding is being interpreted as a “latent or embedding” vector (inferred, not observed), holding a set of content items or objects and/or its user interactions. This embedding vector, could also be based on purchasing user history and user interactions with third-party systems.
 generating an aggregated embedding based on the embedding that was learned for each content item in the first plurality of content items; (“The embedding module 230 applies machine learning techniques to generate an embedding representation 235 that includes embedding vectors (latent vectors) that describes the entities in latent space… embedding module 230 infers the value of the observable characteristic from other characteristics of the entity instead of directly measuring the observable characteristic.” ¶0031; Fig 4 (410)) Examiner note: The aggregation of embeddings is being interpreted as different latent vectors or embeddings from the same user, but with different content items per “latent vector” entered in the embedding representation.
for each content item in a second plurality of content items that are different than the first plurality of content items, performing a comparison between the aggregated embedding and an embedding of said each content item; (“A second latent vector is determined for the content item based on a second object associated with the content item. The second latent vector is determined based on co-occurrence of interactions of a second set of users with a second set of content objects having the same object type as the second object. A content item vector is then determined based on the first and second latent vectors. Furthermore, a user vector is determined based on interactions of the user with the first set of content objects and the second set of content objects. A score indicative of the likelihood of the user interacting with the content item is determined based on the content item vector and the user vector.” ¶0004; Fig 3A; Fig 4 (410)) Examiner note: “second latent vectors” or “sub-vectors” are being interpreted as different in “content items” from the “first latent vectors” and their aggregated embeddings. These “second vectors” are joined or “concatenated” to create an aggregated embedding for comparison (please refer to ¶0033 & 0036.
based on the comparison between the aggregated embedding and the embedding of each content item in the second plurality of content items, identifying a subset of the second plurality of content items; (“If there are other content items identified by the content selection module 250, embedding vectors are determined for each of the identified content items and a score indicative of the likelihood of the user interacting with each of the identified content items is determined. After all the content items identified by the content selection module 250 are analyzed, the content selection module 250 ranks 430 the identified content items based on the determined scores and selects 435 the top ranked content items to be provided to the user for display.” ¶0046; Fig 4 (435)) Examiner note: “top ranked content item” is being interpreted as identifying a subset derived from the second plurality of content items after comparing the first and second plurality of content items.
causing data about each content item in the subset to be presented on a computing device of the entity; wherein the method is performed by one or more computing devices. (“…the content selection module 250 selects one or more content items for communication to a client device 110 to be presented to a user.” ¶0040 Fig 4 (435)) Examiner note: The content selection module 250 determines a value associated with various content item based in a score indicative of the likelihood of the user interacting with each content item, determined by the recommendation model 245 (See ¶0039), and the product of such likelihood, with a bid amount, determined by the recommendation module 240 (See ¶0041). Thus, content selection module 250 have access and connects to recommendation model 245 and recommendation module 240)

Regarding claims 7 and 18 
Gao teaches:
identifying a particular embedding for said each content item; calculating a vector distance value between the aggregated embedding and the particular embedding; (“…after both the embedding vector for a user and the embedding vector for the content item have been translated to the new latent space, a distance or angle between the embedding vectors may be calculated as the likelihood of the user interacting with the content item.” ¶0037; Fig 4 (410 - 420 loop))
 assigning a score to the particular embedding based upon the vector distance value between the aggregated embedding and the particular embedding. (“…to determine the score, the recommendation module maps the embedding vector for the user and the embedding vector for the content item to a common latent space, and determines a measure of similarity between the mapped embedding vectors” ¶0045; Fig 2 (240) Fig 4 (415))


Regarding claims 8 and 19 
Gao teaches:
wherein identifying the subset of the second plurality of content items comprises identifying the subset of the second plurality of content items that have assigned scores below a similarity threshold value that defines a maximum distance between two similar embeddings. (“The recommendation model 245 determines a score indicative of the likelihood of the user interacting with the content item based on the user vector and the content vector.” ¶0039 “the content selection module 250 selects content items having the highest measures of relevance or having at least a threshold measure of relevance for presentation to the user. Alternatively, the content selection module 250 ranks content items based on their associated measures of relevance and selects content items having the highest positions in the ranking or having at least a threshold position in the ranking for presentation to the user.” ¶0040; Fig 2 (210, 245, 250)) Examiner note: Under the Broadest Reasonable Interpretation (BRI), the calculation of a “score” indicative of the likelihood of the user interacting with a content item or “high score of relevance” between embedding vectors is being interpreted as the “assigned scores below a similarity threshold value”, which define a maximum distance between two similar embeddings or embedding vectors. Meaning that if the maximum distance is reached, the “similarity threshold value” is at its highest and the “threshold measure of relevance” is at its lowest. However both values are less likely to recommend and show content items to the user. Conversely, this likelihood’ score that Gao discloses is based in a distance or angle between the embedding vectors, translated into a score of relevance that is determined by the “recommendation module 245” while the “content selection module 250” selects the highest measures or “assigned scores below a similarity threshold value”, where minimum distances .

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6, 9-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Gao (U.S. Pub no. 20180336490 A1) in view of Ramanath (U.S.  Pub no. 20180349501 A1).
Regarding claims 2 and 13:
Gao as shown in the rejection above, discloses the limitations of claims 1 and 12, respectively.
Gao does not explicitly teach the following limitation. However, Ramanath further teaches:
determining that the entity performed an interaction with respect to a first content item, wherein the interaction comprises one or more of selecting the first content item, apply to a job associated with the first content item, or dismissing the first content item; and adding the first content item to the first plurality of content items based on the interaction. (“When the user 128 enters a job search (in an operation 1102) (or when the system initiates a job search to offer job suggestions), the job search is input into the trained MLP 416. The MLP 416 then generates jobs suggestions (operation 1104) based on the user and job characteristics” ¶0111; Fig 1 (128); Fig 4 (416)) Examiner note: The machine-learning program (MLP) determines the interactions based on the selection and dismissal of a user while searching for a job.

     It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Gao with Ramanath by including the first content interaction to dynamically apply for a job or dismiss the first content item, and give flexibility to the user’s selection due to “the number of users in a social network may be in the millions, and the categories of data (e.g., educational institutions) may also be into the thousands or millions. Finding similarities among all these users may be an expensive proposition given the large amount of data and possible categories”. (Ramanath, ¶0003)

Regarding claims 3 and 14
Gao as shown in the rejection above, discloses the limitations of claims 1 and 12, respectively.
Gao further teaches:
providing, as input, to a machine-learned model, a set of features associated with said content item, wherein the machine-learned model is implemented to map the set of features of said content item to an embedding within a vector space; (“The embedding module 230 applies machine learning techniques to generate an embedding representation 235 that includes embedding vectors (latent vectors) that describes the entities in latent space” ¶0031; “…the recommendation model 245 maps the embedding vectors of users and the embedding vectors of the content items to a new latent space, so that direct comparison is possible.” ¶0037; Fig2 (230); Fig 4 (420))
receiving, from the machine-learned model, the embedding for said content item, wherein the embedding is a vector representing the set of features for said content item; (“…after both the embedding vector for a user and the embedding vector for the content item have been translated to the new latent space, a distance or angle between the embedding vectors may be calculated as the likelihood of the user interacting with the content item.” ¶0037; Fig 4 (410 - 420 loop))
Gao does not explicitly teach the following limitation. However, Ramanath further teaches: 
and wherein the set of features for said content item comprise one or more of a job title, one or more job skills, an associated company, an associated company size, an associated company location, a required experience, or a required degree. (“Each job posting includes job-related information such as any combination of employer, job title, job description, requirements for the job, salary and benefits, geographic location, one or more job skills required, the day the job was posted, relocation benefits, and the like.” ¶0041) Examiner note: job posting data is being interpreted as the features of the content item or job posting. 

          It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Gao with Ramanath to include job related content to alleviate the search burden of a user’s when looking for a job or a candidate to hire, because to “the number of users in a social network may be in the millions, and the categories of data (e.g., educational institutions) may also be into the thousands or millions. Finding similarities among all these users may be an expensive proposition given the large amount of data and possible categories”. (Ramanath, ¶0003)

Regarding claims 4 and 15
Gao as shown in the rejection above, discloses the limitations of claims 1 and 12, respectively.
Gao does not explicitly teaches the following limitation. However, Ramanath further teaches: 
wherein generating the aggregated embedding based on the embedding that was learned for each content item in the first plurality of content items comprises generating the aggregated embedding using mean pooling to aggregate each of the embeddings associated with the content items in the first plurality of content items. (“There are several ways in which the skill vectors may be combined. In one example embodiment, the vectors are combined by calculating the elementwise maximum for each value. For example, the first element of the user skill vector is the maximum of the first element in each of the three skill vectors. In other example embodiments, other operations may be performed, such as elementwise average, or elementwise minimum, etc.” ¶0098)

 Gao with Ramanath to include aggregated embedding using mean pooling, to the associated content items to fine tune and pin point the search of such content, because to “the number of users in a social network may be in the millions, and the categories of data (e.g., educational institutions) may also be into the thousands or millions. Finding similarities among all these users may be an expensive proposition given the large amount of data and possible categories”. (Ramanath, ¶0003)

Regarding claims 5 and 16
Gao as shown in the rejection above, discloses the limitations of claims 1 and 12, respectively.
Gao stay silent about the following limitation, but Ramanath further teaches: 
wherein generating the aggregated embedding based on the embedding that was learned for each content item in the first plurality of content items comprises generating the aggregated embedding using maximum pooling to aggregate each of the embeddings associated with the content items in the first plurality of content items. (“There are several ways in which the skill vectors may be combined. In one example embodiment, the vectors are combined by calculating the elementwise maximum for each value. For example, the first element of the user skill vector is the maximum of the first element in each of the three skill vectors. In other example embodiments, other operations may be performed, such as elementwise average, or elementwise minimum, etc.” ¶0098)

     It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Gao with Ramanath to include aggregated embedding using maximum “the number of users in a social network may be in the millions, and the categories of data (e.g., educational institutions) may also be into the thousands or millions. Finding similarities among all these users may be an expensive proposition given the large amount of data and possible categories”. (Ramanath, ¶0003)

Regarding claims 6 and 17
Gao as shown in the rejection above, discloses the limitations of claims 1 and 12, respectively.
Gao stay silent about the following limitation, but Ramanath further teaches: 
wherein generating the aggregated embedding based on the embedding that was learned for each content item in the first plurality of content items comprises generating the aggregated embedding using minimum pooling to aggregate each of the embeddings associated with the content items in the first plurality of content items. (“There are several ways in which the skill vectors may be combined. In one example embodiment, the vectors are combined by calculating the elementwise maximum for each value. For example, the first element of the user skill vector is the maximum of the first element in each of the three skill vectors. In other example embodiments, other operations may be performed, such as elementwise average, or elementwise minimum, etc.” ¶0098)

     It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Gao with Ramanath to include aggregated embedding using minimum pooling, to the associated content items to fine tune and pin point the search of such content, because to “the number of users in a social network may be in the millions, and the categories of data (e.g., educational institutions) may also be into the thousands or millions. Finding similarities among all these users may be an expensive proposition given the large amount of data and possible categories”. (Ramanath, ¶0003)

Regarding claims 9 and 20 
Gao as shown in the rejection above, discloses the limitations of claims 1 and 12, respectively.
Gao further teaches:
for each particular content item in the second plurality of content items, identifying a particular embedding for the particular content item; (“The embedding representation 235 is trained based on different features of the content item. For instance, the embedding module 230 may use the words contained in the content item, an image or video contained in the content item, a landing page of the content item, a product associated with the content item, and a user associated with the content item to train the embedding representation 235.” ¶0033) Examiner Note: The embedding representation 235 is trained to identify and associate an embedding with their particular content item.
Gao does not explicitly teaches the following limitations. However, Ramanath further teaches:
calculating a cosine similarity value between the aggregated embedding and the particular embedding; and ( “the combined vector may be calculated by calculating the cosine similarity using the first-order embeddings as one feature and a cosine similarity using the second-order embeddings as another feature.” ¶0082)
assigning a score to the particular embedding based upon the cosine similarity value between the aggregated embedding and the particular embedding. (“The user vector 820 may then be used, for example, to calculate the similarity with a second user having the user vector 822. In some example embodiments, the similarity may be calculated by comparing the vectors in an operation 824, such as by calculating the cosine similarity to obtain a user-similarity score 826.” ¶0102; Fig 8 (822, 826))

     It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Gao with Ramanath to include a cosine similarity value to assign a score, to the associated content items to determine the likelihood of a user’s search for such content, and distinguish his or her preferences from the rest of users because to “the number of users in a social network may be in the millions, and the categories of data (e.g., educational institutions) may also be into the thousands or millions. Finding similarities among all these users may be an expensive proposition given the large amount of data and possible categories”. (Ramanath, ¶0003)

Regarding claim 10 
Gao as shown in the rejection above, discloses the limitations of claims 1 and 12, respectively.
Gao stay silent about the following limitation, but Ramanath further teaches:
wherein the first plurality of content items and the second plurality of content items are content items associated with a job opportunity. (“the machine learning system 212 trains models that are configured to parse job postings of an entity to determine the nature of an organizations hiring as an indicator of need for particular types of goods and services. Among other things, job postings tend to be fairly truthful, as inaccurate information would tend to adversely impact the process of finding the right employees. In embodiments, the machine learning system 212 may include a classifier that learns, based on a training data set and/or under human supervision, to classify job postings by type, such that the classified job postings may be associated with indicators of specific needs of an organization (which itself can be determined by a machine learning system that is trained and supervised).” ¶0141; Fig 10 (212))
      It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Gao with Ramanath to associate two groups of content items with a job opportunity to obtain an accurate search for the user because “the number of users in a social network may be in the millions, and the categories of data (e.g., educational institutions) may also be into the thousands or millions. Finding similarities among all these users may be an expensive proposition given the large amount of data and possible categories”. (Ramanath, ¶0003))

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Gao (U.S. Pub no. 20180336490 A1) in view of Ramanath (U.S.  Pub no. 20180349501 A1) and in further view of LuVogt (U.S. Pub no. 20130290339 A1) 
Regarding claim 11 
Gao as shown in the rejection above, discloses the limitations of claims 1 and 12, respectively.
Gao further teaches the following limitation:
for each content item in a third plurality of content items, performing a comparison between the entity profile embedding and an embedding of said each content item in the third plurality of content items; (“Since the embedding vectors for users and the embedding vectors for the content items might be in different latent spaces, directly comparison between the embedding vectors might not be a reliable indication of the likelihood of users interacting with the content items. Instead, an embedding vector for a user and an embedding vector for a content item are used as inputs to a recommendation model 245. The recommendation model 245 then determines a score indicative of the likelihood of the user interacting with the content item.” ¶0037; Fig 2 (245) Examiner Note: The content items can come from a third plurality of content items under the Broadest Reasonable Interpretation (BRI).
based on the comparison between the entity profile embedding and the embedding of each content item in the third plurality of content items, identifying a subset of the third plurality of content items; and causing data about each content item in the subset of the third plurality of content items to be presented on second computing device of the second entity. (“For instance, the embedding module 230 may use the words contained in the content item, an image or video contained in the content item, a landing page of the content item, a product associated with the content item, and a user associated with the content item to train the embedding representation 235. In some embodiments, the embedding representation 235 includes sub-vectors for each of the features of the content item, and the sub-vectors are concatenated to generate the embedding vector of the content item.” ¶0033; Fig 2 (230); Fig 3 (235))
However, Gao does not teach the first limitation shown below, but LuVogt further teaches:
generating an entity profile embedding, for a second entity, based upon entity profile attributes of the second entity, wherein the second entity is a new entity that has not previously interacted with content items; (“the new user selects specific categories for receiving content items and those specific user-selected categories are included in the initial user model thereby addressing the cold start challenge. Additionally, since the user is also represented by a vector, typical clustering techniques can be used to create groups of related users and aggregate their vectors to create the vector for a new user, again by looking at other attributes they share in common like age, sex, location, News category selections, Avatar selection, or other selections the user makes when configuring the recommendations module 210 for personal use” ¶0113 Fig 2 (210))

      It would have been obvious to one of ordinary skill in the art at the effective time of filing to have modified Gao with Ramanath and LuVogt to differentiate content’s entity and provide focus to the user when searching for entities and their attributes and needs, because “In view of the vast resources available and the busy life styles, the users' attention is highly fragmented between disparate information sources so that it is difficult for any one information source to hold the user's attention for a considerable time period.” (LuVogt, ¶0002)

Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (U.S. Pub no. 20200364277 A1) is pertinent because it the “present technology can include systems, methods, and non-transitory computer readable media configured to generate an embedding for a content item based at least in part on a set of features associated with the content item.”
Dharwadker (U.S. Pub no. 20180268317 A1) 
Dies (U.S. Pub no.  20140122456 A1) is pertinent because it “provides a method for recommending content to a community of users. In one aspect of the application, recommending content to a user is provided by identifying a plurality of data sources associated with a plurality of users of the recommendation system.”
LuVogt (U.S. Pub no. 20130290110 A1) is pertinent because it “provides for personalized, generalized recommendation systems and methodologies that facilitate determining relevance and recommending relevant content selected from different public and private data. In one embodiment a method of providing content recommendations is disclosed.”
Haishan (U.S. Pub no. 20180060915 A1) is pertinent because it “provide[s] a number of advantages over conventional systems for content distribution, including a simplified targeting process and increased reach (i.e. distribution) for content providers among users of a social network, as well as improving the utilization of an inventory of content and higher and more efficient engagement with such content by users of the social network.”
Wu (U.S. Pub no.  20200177942 A1) is pertinent because it is “Techniques for efficiently detecting similarity among electronic content items are provided. A vector is generated for each of multiple content items and is used to assign its corresponding content item to a group among multiple groups. A set of content items that is assigned to a particular group of the plurality of groups is identified.”
Lagi (WO Pat no. 2018209254 A1) is pertinent because it tackles the “need [that] exists for methods and systems that allow businesses and other entities to reach large numbers of people with communications that are more likely to be of interest, in particular to recipients who are likely to have high interest in the offerings of the businesses and other entities.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687B                                                                                                                                                                                                       /DENNIS W RUHL/Primary Examiner, Art Unit 3687